Citation Nr: 1758149	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pancreatitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1976 to August 1979 and in the United States Army from January 1981 to January 1984 and from October 1988 to April 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of the claim is now with the RO in Houston, Texas.

The Veteran presented testimony before the undersigned Veterans Law Judge in a July 2017 videoconference hearing.  The Veteran also presented testimony before a Decisions Review Officer (DRO) in September 2010.  Transcripts of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The reopened issue of entitlement to service connection for pancreatitis and the issue of entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final March 2008 decision, the Board denied the claim of service connection for pancreatitis.

2.  The evidence received since the March 2008 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2008 Board decision that denied the Veteran's claim of entitlement to service connection for pancreatitis is final. 38 U.S.C. §§ 7103, 7104, 7105 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the March 2008 decision is new and material, and the claim of entitlement to service connection for pancreatitis is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a March 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for pancreatitis because there was no chronic pancreatitis.  The Veteran did not appeal this decision, and the Board decision is thus final based on the evidence then of record.  38 U.S.C.A. §§ 7104; 38 C.F.R. §§ 3.104, 20.1100.

Evidence of record at the time of the March 2008 Board decision includes the Veteran's service treatment records, post-service private treatment records, VA treatment records, January 2003 and February 2007 VA examinations, and the Veteran's statements.  As explained by the Board, this evidence did not show that the Veteran suffered from chronic pancreatitis.  The evidence had shown diagnoses of pancreatitis in April 2001, during service, prior to the Veteran undergoing a cholecystectomy in May 2001.  The evidence also showed that in February 2006, the Veteran had another episode of pancreatitis, but this was also acute in nature.    

Evidence submitted after the March 2008 Board decision includes 1) the Veteran's November 2008 claim to reopen a claim for service connection for pancreatitis as secondary to a service-connected ulcerative colitis and the medication taken to treat ulcerative colitis; 2) a September 2010 VA examination; 3) VA treatment records; 4) a private Intestinal Conditions Disability Benefits Questionnaire (DBQ) received in September 2017; and 4) the Veteran's statements and September 2017 Board hearing testimony.  The lay statements from the Veteran show that he believes he has chronic pancreatitis that either began with his episode of pancreatitis in February 2006 or during the instant appeal.  The Veteran also has testified that chronic pancreatitis is related to the medications taken to treat his service-connected irritable bowel syndrome, not ulcerative colitis, which is a new theory of entitlement.  The VA treatment records show diagnoses of pancreatitis, though the basis for the diagnosis is unclear as in an October 2008 record, the VA physician noted that he was unsure if the Veteran had chronic pancreatitis.  The September 2010 VA opinion suggests that the Veteran has chronic pancreatitis that progressed from the Veteran's second episode of pancreatitis in February 2006, which was felt to result from medications for the treatment of ulcerative colitis, a nonservice-connected disorder.  The August 2017 private DBQ, received in September 2017, shows the completing physician's notation of a history of pancreatitis secondary to prior mesalamine use, resolved.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - unclear evidence of a present disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination to determine if there is a current disability, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for pancreatitis is reopened.   


ORDER

The claim of entitlement to service connection for pancreatitis is reopened.


REMAND

First, remand is required to obtain outstanding records of treatment for the Veteran's claimed disorders.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as any relevant VA. 38 C.F.R. § 3.159(c)(2).  The record only contains VA treatment records dated up to March 2009.  Efforts must be made to obtain outstanding relevant records from the Veteran's treatment at any VA medical center that has provided treatment to the Veteran.  

Second, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  In the July 2017 hearing, the Veteran testified that he receives regular from the San Antonio Military Medical Center.  Accordingly, steps must be taken to ascertain whether any outstanding relevant private treatment records exist.  

Third, remand is required to afford the Veteran adequate medical examinations or opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the claim of entitlement to service connection for pancreatitis, although the September 2010 VA opinion is evidence supporting a finding that a chronic disability is present, the private DBQ submitted in September 2017 seems to undercut such a finding.  That is, while the private DBQ notes the Veteran's history of pancreatitis secondary to prior mesalamine use, the physician noted that it had resolved.  In addition, assuming that the Veteran does have pancreatitis, the September 2010 VA opinion does not address whether medications taken to treat the Veteran's service-connected irritable bowel syndrome caused or aggravated pancreatitis, which was the Veteran's primary contention at the July 2017 Board hearing.  Thus, the opinion is inadequate for adjudication purposes.  In short, the record does not provide enough clarity on this claim, and it must be remanded for another examination.  

Next, for the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran claimed in the July 2017 hearing that this condition manifested during service.  He reported having fatigue, snoring, and headaches during service, which were manifestations of sleep apnea.  This testimony echoes testimony he had provided in the September 2010 DRO hearing.  VA provided an opinion for the Veteran's claim in June 2012.  The examiner opined that it was less likely than not that sleep apnea was incurred in or caused by the Veteran's service.  The examiner noted that headaches are a very common complaint for which patients seek medical care, and they had a wide variety of causes.  In the Veteran's case, he reported having headaches a few times in the service, mainly in the early 1990s, in relation to sinus complaints, colds, and the flu.  The Veteran did not receive treatment specifically for a headache condition.  The Veteran did complain of eye strain headaches after he left service, but these headaches were diagnosed as tension headaches at this time.  The examiner found that the documentation of headaches during the Veteran's service was inconsistent and sporadic.  This, coupled with the fact that all documented headaches were in relation to an upper respiratory condition, leaned against the Veteran's contentions that headaches were manifestations of sleep apnea.  A headache pattern associated with sleep apnea was not consistent with the headache pattern present in the Veteran's active duty period.  For these reasons, the examiner opined that it was less likely than not that the Veteran's complaints of headaches in service were manifestations of his sleep apnea.    

This opinion is inadequate because it only addressed the Veteran's description of headaches during service.  The Veteran has reported being fatigued during the day time and having sleep marked with excessive snoring.  See September 2010 DRO hearing testimony.  During the July 2017 hearing, the Veteran also reported that he had insomnia during service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from the San Antonio Military Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed pancreatitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion as to whether the Veteran has chronic pancreatitis.  In rendering this opinion, the examiner must address the previous diagnoses of acute pancreatitis in 2001 and 2006 and the September 2010 VA opinion that the Veteran's episode of acute pancreatitis "most probably" progressed to chronic pancreatitis.

b.  If pancreatitis is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise related to military service, to include the Veteran's in-service gallbladder removal or any other in-service injury or event.

c.  If pancreatitis is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by service-connected irritable bowel syndrome, or the medications taken to treat irritable bowel syndrome.

d.  If pancreatitis is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition aggravated (permanently worsened) by service-connected irritable bowel syndrome, or the medications taken to treat irritable bowel syndrome.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea had its onset in, or is otherwise related to military service.

In rendering this opinion, the examiner must address the Veteran's competent and credible statements describing insomnia, fatigue, snoring, and headaches during his military service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


